Citation Nr: 1002086	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vulvovaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to 
December 1985 and from November 1986 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim on appeal.

In October 2009, the Veteran and her husband testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

The preponderance of the credible evidence of record is 
against a finding that the Veteran has chronic 
vulvovaginitis.


CONCLUSION OF LAW

Vulvovaginitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted her claim for service connection in 
October 2005.  In November 2005, the RO sent a letter 
advising her of the elements to establish entitlement to 
service connection for a disability, which was prior to the 
March 2006 rating decision on appeal.  While the RO did not 
send the Veteran a letter detailing how VA determines the 
disability rating and how VA determines the effective date 
prior to the rating decision on appeal, the RO sent the 
notice in March 2006, the claim has been readjudicated 
subsequently in October 2006, February 2008, and July 2009.  
Thus, the Veteran had ample opportunity to respond before the 
claim was readjudicated.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of her claim.  In this regard, 
the Board notes that service treatment records had been 
obtained back when the Veteran submitted claims right after 
she was discharged from service.  During this appeal, VA has 
obtained VA treatment records, private medical records 
identified by the Veteran, and provided the Veteran with 
several VA examinations in connection with this claim.  
Neither the Veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Analysis

The Veteran contends she developed chronic vulvovaginitis in 
service, which has remained chronic since being discharged 
from service.  At the October 2009 Board hearing, she 
testified she was first diagnosed with vulvovaginitis in 
1986.  She described getting approximately seven infections a 
year since that time, which would last about a week or two.  
She stated the infections would get so bad she could not wear 
underclothes, and would have to lay on a bed with heat lamps 
and use over-the-counter cream and sit in a tub of water.  
The Veteran stated she was taking antibiotics for her 
service-connected kidney disability, which she would have to 
take for the rest of her life.  She noted that when she was 
working, having these infections would impact her ability to 
work.  

The Veteran's husband testified he had known the Veteran 
since childhood, although they had not kept in touch while 
the Veteran was in service.  He stated that he and the 
Veteran had been together since 1992.  He testified he had 
lost jobs as a result of having to take care of the Veteran 
when the vulvovaginitis recurred.  The Veteran's husband 
confirmed the Veteran would get six to seven infections a 
year.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

For background purposes, the Board notes that service 
connection for tubal ligation, left ovarian torsion and right 
ovarian dermoid cyst, endometriosis, cervicitis, and 
trichomanas vaginitis and menses has been denied.  The issue 
before the Board is entitlement to service connection for 
vulvovaginitis only.  The Veteran had not attempted to reopen 
claims for service connection for these other disabilities.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for vulvovaginitis.  The 
service treatment records show inservice vulvovaginitis on at 
least two occasions-in March/April 1987 and December 
1987/January 1988/February 1988.  Thus, inservice disease or 
injury is shown.  Additionally, the Board finds that there is 
evidence of "current disability;" however, there is a total 
lack of credible evidence of continuity of symptomatology 
following discharge from service, which is explained below.

The Veteran testified that she has been getting 
vulvovaginitis six to seven times a year over the last 19 to 
20 years, which would last one to two weeks.  The Veteran is 
competent to report getting vaginal infections, as these are 
symptoms that she experiences.  However, the Board finds that 
the evidence of record, which is voluminous, refutes her 
testimony, and the Board rejects her claim of chronic 
vulvovaginitis for 19 to 20 years.  

The Veteran is service connected for pyelonephritis with 
hematuria, recurrent urinary tract infection with pelvic pain 
and bilateral renal atrophy with diminished function of the 
right kidney.  Her disability is rated as 60 percent 
disabling.  The evidence of record clearly shows the 
significant problems the Veteran has had with this 
disability.  She has been hospitalized multiple times since 
being discharged from service.  She has also been seen 
multiple times by both private and VA doctors for this 
disability.  Lacking in the multitude of these medical 
records are chronic or consistent complaints by the Veteran 
of either current vulvovaginitis or past vulvovaginitis or 
any sort of chronic vaginal infection, which significantly 
hurts her allegations of having vulvovaginitis six to seven 
times a year consistently for 19 to 20 years.  

The Board is fully aware that the Veteran has stated that she 
gets these infections six to seven times a year lasting one 
to two weeks.  Thus, such disability would not necessarily be 
active at the time the Veteran was seen by medical 
professionals.  But it is too coincidental that when she is 
seen for medical treatment, she still fails to report chronic 
vulvovaginitis currently, recently, or when reporting her 
past medical history.  The Veteran has the sense to report 
other past medical problems when being treated, but somehow 
has neglected to include a report of a past medical history 
of vulvovaginitis.  If such disability was occurring as 
frequently as she has claimed, the Board finds that the 
medical records, covering a period of approximately 20 years, 
would either document treatment for vulvovaginitis or at 
least mention it in the past medical history.  The records 
fail to show either of these incidents.  

For example, there does appear to be something shown in 
January 1990.  She was found to have an abnormal pap smear at 
that time, and "bacteria and inflammation" were noted.  See 
January 1990 VA Tissue Examination.  No diagnosis of 
vulvovaginitis was entered in that record.  Id.  However, the 
Veteran subsequently underwent a VA examination in March 
1990, which included a pelvic examination.  No diagnosis of 
vulvovaginitis was noted or entered, and the Veteran made no 
complaints involving symptoms of vulvovaginitis (vaginal 
discharge, vaginal discomfort, or vaginal odor).  See March 
1990 VA examination report.  A February 1991 private medical 
record shows that the Veteran reported having a bad odor to 
her urine, and she was diagnosed with a urinary tract 
infection.  There was no mention of vaginal discharge

The Veteran was seen in October 1991 with an admitting 
diagnosis of pyelonephritis.  She was diagnosed with pelvic 
inflammatory disease and cervical Chlamydia, which are not a 
diagnosis of vulvovaginitis.  See October 1991 private 
hospitalization record.  Further supporting this conclusion 
(that such diagnoses are not a diagnosis of vulvovaginitis) 
is the fact that such medical record showed no clinical 
finding involving vaginal discharge.  Id.  A November 1991 
private medical record from that same facility shows a 
finding of "Vaginal culture showed enteroccol species and 
staph species with limited sensitivities of the enterococcus 
to Penicillin-G and Vancomycin."  The Board does not know 
what that finding means, but the final diagnosis from that 
hospitalization was "Acute pyelonephritis."  There was no 
diagnosis of vulvovaginitis entered.  See November 1991 
private medical record.  

In February 1994, the Veteran was seen in the emergency room 
with left lower quadrant pain.  A pelvic examination was 
conducted at that time and was negative.  See February 1994 
private medical record.  On that same day, the Veteran denied 
any discharge.  See February 1994 private medical record. 

In August 1997, the Veteran was seen with a complaint of 
pelvic pain.  In noting the past medical history, the 
examiner stated she had a history of pyelonephritis and 
urinary tract infection.  A pelvic examination revealed no 
evidence of any discharge.  In listing the diagnostic 
impressions, the examiner did not include vulvovaginitis.  
See August 1997 private medical record.  

In August 1998, there was a specific finding of no vaginal 
discharge.  See August 1998 VA outpatient treatment report.  
In November 1999, the Veteran complained of burning with 
urination.  See November 1999 VA outpatient treatment report.  
In February 2000, a VA examiner listed the Veteran's 
gynecological history, which included left oophorectomy for 
benign cystic disease and some chronic dysmennorrhea.  See 
February 2000 VA outpatient treatment report.  In a February 
2000 VA examination report for the service-connected kidney 
disability, the Veteran reported using a topical cream on her 
back.  See February 2000 VA examination report.  A February 
2000 private medical record shows a past medical history of 
12 disabilities-none of which were vulvovaginitis.  See 
February 2000 private medical record.  The Veteran reported 
an injury to her back when she was 14 years old, peptic ulcer 
disease since she was 12 years old, umbilical hernia repair 
since she was 12 years old, and reported a 13-year smoking 
history.  A March 2000 private medical record also discusses 
the Veteran's past medical history.  See March 2000 private 
medical record.  

In reviewing these 2000 medical records, there is a lack of 
any report of chronic vulvovaginitis or chronic vaginal 
discomfort due to foul-smelling discharge.  At this time, the 
Veteran had been out of service for more than 10 years.  
Based upon the Veteran's report of history of having six to 
seven infections a year, this would have meant that she would 
have had approximately 60 to 70 instances of vulvovaginitis 
by 2000.  The Board finds it difficult to believe that had 
someone had that many instances of vulvovaginitis, that she 
would not have reported this as part of her medical history.  
Additionally, the Board finds it not credible that someone 
would have that many instances of vulvovaginitis and that it 
would somehow not be documented by history, recently, or 
currently, in the medical records.  Further, the Veteran had 
the sense to report an injury she sustained when she was 14 
years old, disabilities she had had since she was 12 years 
old, and a 13-year smoking history but somehow failed to 
report an alleged 10-year history of chronic vulvovaginitis.  
It is simply not credible.  She also had the sense to report 
she was using topical cream on her back but failed to report 
the use of over-the-counter cream on her vagina (that she 
testified she had to consistently use as a result of the 
chronic vulvovaginitis, see hearing transcript on page 4).  
This is not logical if the Board accepts the Veteran's 
statements and testimony.  This substantially contributes to 
the Board's conclusion that the Veteran has not had chronic 
vulvovaginitis since being discharged from service.  

There is a June 2000 private medical record that shows a 
principal diagnosis of "bacterial vaginosis," however, the 
Veteran was hospitalized at that time for approximately four 
days, and the hospitalization summary report shows no 
clinical findings or diagnosis of vulvovaginitis.  See June 
2000 private medical records.  She was seen at that facility 
two months later, and the pelvic examination was negative.  
See August 2000 private medical record.  The Veteran was 
diagnosed with endometriosis and pelvic adhesions and 
distortion of the lower uterine segment.  Id.  

The Veteran was seen regularly at the VA medical facility 
from October 2003 to January 2004, and none of these 
treatment records show any clinical findings or diagnosis of 
vulvovaginitis.  When she was examined at VA in March 2004, 
the examiner noted the vulva was clean and there was no 
discharge.  These records consistently note the Veteran's 
past medical history, and they are silent for any history of 
vulvovaginitis.  The Veteran was also seen regularly at a 
private facility from October 2006 to March 2007 (October 
2006; one time; November 2006; twp times: December 2006; one 
time: January 2007; one time: February 2007; hospitalized two 
days and seen two additional days: March 2007; one time)-a 
five month period-and none of these private medical records 
show a past medical history or any current, or even recent, 
finding of vulvovaginitis.  As a reminder, the Veteran has 
claimed she has six to seven episodes of vulvovaginitis in a 
12-month period, yet in a five-month period, there is no 
evidence of any symptoms or diagnosis of vulvovaginitis 
documented in these private medical records.  An April 2007 
VA examination report is silent for a complaint by the 
Veteran of any vaginal discharge or a report of such by the 
medical professional.  

The one medical record during the appeal period that shows a 
yeast infection is dated December 5, 2005.  See private 
medical record, dated December 2005.  There, the Veteran 
reported having "a thick, profuse vaginal discharge," which 
was confirmed on examination.  The examiner stated there was 
evidence of yeast infection.  

The Board is not going to report the lack of clinical 
findings in all the medical records in the Veteran's five-
volume claims file.  The point of laying out the facts in the 
above-described medical records is to demonstrate why the 
Board finds that the Veteran's allegation of chronic 
vulvovaginitis since being discharged from service not 
credible.  This would apply to her husband's allegations as 
well, since he corroborated this medical history.  As stated 
above, the Board rejects the Veteran's (and her husband's) 
testimony of chronic vulvovaginitis since being discharged 
from service.

The Veteran underwent VA examinations in connection with this 
claim in September 2006 and January 2008 by the same 
examiner.  He did not find any evidence of vulvovaginitis.  
Nevertheless, as there is one instance of current yeast 
infection during the appeal period, a current disability is 
accepted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  

The Veteran's claim loses based upon a lack of credible 
evidence of a nexus to service, to include credible evidence 
of continuity of symptomatology.  The Veteran is competent to 
report having recurrent symptoms associated with 
vulvovaginitis.  However, just because the Veteran is 
competent to make this assertion does not mean that such 
assertion is credible.  The Board concludes, for all the 
reasons described above, that the Veteran's statements and 
testimony of recurrent vulvovaginitis for the 19 to 20 years 
since being discharged from service are not credible.  The 
only evidence of continuity of symptomatology comes from the 
Veteran, as the medical records, covering a period of 
approximately 20 years, fail to show any evidence of 
continuity of symptomatology, and therefore the Board rejects 
her allegations of such.  Again, she claims to have six to 
seven episodes of vulvovaginitis each year, and yet the five 
volumes of evidence in the claims file do not remotely 
support her assertions.  In the nine years since her claim 
had been filed, there is one clinical record showing evidence 
of a yeast infection. 

In the January 2008 VA examination report, the examiner 
concluded the following, in part:

As to the requested opinion, there is 
no question that this patient had 
episodes of vulvovaginitis while she 
was on active duty as it is seen from 
my previous Compensation and Pension 
[examination] dated September 26, 2006.  
She has been having the same problem 
every time that she is treated with 
antibiotics.  It is a well[-]known fact 
that women that are treated with 
antibiotics causes a change in the 
vaginal flora and then they are more 
prone to get yeast infections and 
bacterial infections. . . .  There is 
no question that the same problem she 
had during active duty she is having at 
the present time[,] and it is related 
to the same usage of antibiotics.  At 
the present time by physical 
examination, and I have obtained 
laboratory tests looking for that, I 
see no evidence of vulvovaginitis 
condition.

While this medical opinion would appear to establish a nexus 
between the current disability and service, the Board rejects 
it.  The examiner's allegation that what she has now is the 
same as what she had in service is based upon history 
provided by the Veteran.  As his medical opinion is based 
upon history provided by the Veteran, which history the Board 
completely rejects, the Board accords it no probative value.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not 
bound to accept medical opinions based on history supplied by 
veteran, where history is unsupported or based on inaccurate 
factual premises); see also Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  Stated differently, the Board 
rejects this medical opinion in its entirety because the 
premise upon which it is based is inaccurate.  Significantly, 
although the examiner accepted the Veteran's self-reported 
history, he did not find current vulvovaginitis on 
examination.

For all the reasons described above, the Board concludes that 
the preponderance of the evidence is overwhelmingly against 
the Veteran's claim, and the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 
1364; 38 C.F.R. § 3.102.  


ORDER

Service connection for vulvovaginitis is denied.



_____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


